Citation Nr: 1429130	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  98-04 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether an April 4, 2007, rating decision was clearly and unmistakably erroneous in failing to establish service connection for multiple joint arthritis.  

2.  Entitlement to service connection for a right shoulder disorder to include arthritis.  

3.  Entitlement to service connection for a left shoulder disorder to include arthritis.  

4.  Entitlement to service connection for a right hip disorder to include arthritis.  

5.  Entitlement to service connection for a left hip disorder to include arthritis.  

6.  Entitlement to service connection for a right foot disorder to include arthritis.  

7.  Entitlement to service connection for a left foot disorder to include arthritis.  

8.  Entitlement to an effective date prior to November 13, 1996, for the award of service connection for allergic rhinitis with upper respiratory infections and allergies.  

9.  Entitlement to a compensable disability evaluation for the Veteran's allergic rhinitis with upper respiratory infections and allergies for the period prior to May 29, 2009.  

10.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's allergic rhinitis with upper respiratory infections and allergies for the period on and after May 29, 2009.  

11.  Entitlement to an effective date prior to February 29, 2012, for the award of service connection for asthma with chronic bronchitis.  

12.  Entitlement to an effective date prior to February 24, 2009, for the award of service connection for chronic sinusitis.  

13.  Entitlement to a disability evaluation in excess of 50 percent for the Veteran's chronic sinusitis.  

14.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's cervical spine arthritis for the period prior to September 22, 2009.  

15.  Entitlement to a disability evaluation in excess of 20 percent or the Veteran's cervical spine arthritis for the period on and after September 22, 2009.  

16.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's lumbar spine arthritis for the period prior to September 22, 2009.  

17.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's lumbar arthritis for the period on and after September 22, 2009.   

18.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's right knee arthritis for the period prior to February 24, 2009.  

19.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's right knee arthritis for the period on and after February 24, 2009.  

20.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's left knee arthritis for the period prior to February 24, 2009.  

21.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's left knee arthritis for the period on and after February 24, 2009.  

22.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  She had multiple periods of active duty with the New Jersey Army National Guard between November 1979 and March 1994.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 1997 rating decision of the Newark, New Jersey, Regional Office which denied service connection for cervical spine arthritis, lumbar spine arthritis, right knee arthritis, left knee arthritis, allergic rhinitis, bronchial asthma, upper respiratory infections, allergies, and hypertension.  In October 2003, the Board remanded the Veteran's appeal to the RO for additional action.  

In April 2007, the Newark, New Jersey, Regional Office granted service connection for cervical spine arthritis, lumbar spine arthritis, right knee arthritis, and left knee arthritis; assigned 10 percent evaluations for those disabilities; granted service connection for allergic rhinitis with upper respiratory infections and allergies; assigned a noncompensable evaluation for that disability; and effectuated the awards as of November 13, 1996.  The Veteran submitted a notice of disagreement (NOD) with initial evaluations assigned for her service-connected disabilities.  The Veteran's records were subsequently transferred to the Philadelphia, Pennsylvania, Regional Office (RO).  In June 2008, the RO, in pertinent part, denied service connection for asthma and a TDIU.  In July 2009, the Veteran was afforded a hearing before a VA Decision Review Officer (DRO).  Unfortunately, the hearing tape was lost and no hearing transcript could be made.  

In October 2009, the RO, in pertinent part, granted service connection for chronic sinusitis; assigned a 50 percent evaluation for that disability; effectuated the award as of February 24, 2009; determined that the April 2007 rating decision was not clearly and unmistakably erroneous for not in establishing service connection for "additional joints affected by arthritis;" and denied service connection for service connection for a right shoulder arthritis, left shoulder arthritis, right hip arthritis, left hip arthritis, right foot arthritis, and left foot arthritis.  In February 2010, the RO, in pertinent part, increased the evaluation for the Veteran's allergic rhinitis with upper respiratory infections and allergies from noncompensable to 10 percent; effectuated the award as of May 29, 2009; denied an effective date prior to November 13, 1996, for the award of service connection for allergic rhinitis with upper respiratory infections and allergies; and denied an effective date prior to February 24, 2009, for the award of service connection for chronic sinusitis.  

In August 2011, the RO, in pertinent part, increased the evaluations for the Veteran's cervical spine arthritis and lumbar spine arthritis from 10 to 20 percent and effectuated the awards as of September 22, 2009.  In December 2012, the RO granted service connection for asthma with chronic bronchitis; assigned a 30 percent evaluation for that disability; and effectuated the award as of February 29, 2009.  In June 2013, the RO increased the initial evaluation for the Veteran's asthma with chronic bronchitis from 30 to 60 percent.  

The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

In February 2014, the Veteran was scheduled for a March 19, 2014, videoconference hearing before a Veterans Law Judge.  In a March 8, 2014, written statement, the Veteran declined the scheduled videoconference hearing due to her ongoing treatment for ovarian cancer and indicated that she preferred "to wait for a future visit by" a Veterans Law Judge to the RO.  The requested hearing before a Veterans Law Judge sitting at the RO has not been scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested hearing before a Veterans Law Judge sitting at the RO and provide the Veteran with an appropriate written hearing notice.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

